                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TIMOTHY DOYLE YOUNG,                          Case No. 21-cv-01455-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                       ORDER OF DISMISSAL
                                   9
                                                v.

                                  10     U.S. DEPARTMENT OF JUSTICE,

                                  11
                                                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          After plaintiff Timothy Doyle Young filed a complaint, the Clerk sent him a notice
                                  14   directing him to file an application to proceed in forma pauperis (IFP). Young has not
                                  15   complied with the Clerk’s Notice, nor responded in any way. Accordingly, the action is
                                  16   DISMISSED (without prejudice) for failing to comply with the Clerk’s Notice and for
                                  17   failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18          Because this dismissal is without prejudice, Young may move to reopen. Any such
                                  19   motion must contain a complete application to proceed IFP, or full payment for the
                                  20   $402.00 filing fee.
                                  21          The Clerk shall enter judgment in favor of defendant and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 19, 2021
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
